DETAILED ACTION
1. 	Claims 1-2, 5-17 are pending in the current application.
2.	This application is a 371 of PCT/US18/15506 01/26/2018 which claims benefit of 62/451,574 01/27/2017.
Claim Rejections/Objections Withdrawn
3.	The rejections of canceled claims are withdrawn.
Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	The rejection of claim(s) 1-2, 8-10  under 35 U.S.C. 102(a) (1) and 102(a)(2) as being anticipated by Li US 20160359125 A1 is maintained and the rejection of new claims 12-17 is added.  The arguments of July 27, 2022 have been fully considered but are not persuasive.  Page 82 has the exact same compound of claim 2:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 This is the first compound on page 26 of claim 2. There are other examples including the last compound in the first row on page 96 which is a compound of the first formula of the third line of claim 2 on page 17 where all Rs are methyl.
	With respect to the pyrazole compounds, applicant’s representative argues that the location of certain elections in the drawing in the claim is different than in the prior art, however on page 14, this form of bonding is contemplated. In the context of the A1 formula on page 9, this is the same compound.  This is the same structure as Formula III when L4 is a pyrazole but only differing by resonance.
The rejection of claims 1, 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. Applicant’s argument submitted on July 27, 2022 have been fully considered but are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Two new proviso conditions have been added to claim 1.  According to the arguments, support is found on page 3 of the specification:

    PNG
    media_image2.png
    368
    660
    media_image2.png
    Greyscale


No support is found for this genus.  The section is reproduced here:

    PNG
    media_image3.png
    361
    704
    media_image3.png
    Greyscale

The new genus described by the proviso does not appear above.  The genus of claim 1 is new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-2, 8-10, 12-17 is/are rejected under 35 U.S.C. 102(a) (1) and 102(a)(2) as being anticipated by Li US 20160359125 A1. Li teaches the complexes of the instant claims.  The compound of General Formula I is on page 107:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.   This is a compound where V6a and V1a are N, V1b-V1f are C, V6b-V6f are C, X4 and X1/X2 are bonds, Y1 and Y2 are N, V5a-V5f are C, V2a-V2f are C, X2/X3 are CR7R8 where R7 and R8 are alkyl, V4a-V4f are C, V3a-V3f are C, X is O.  The language at structure 13 page 106 defines M as only Pt or Pd.  At least the first condition (Ia) in the first new proviso is met since V6a and V1a are N, and the second condition (IIa) is also met.  A synthesis of this compound is given on page 299 where the Pd version is called PdNCONC. Page 82 has the only compound in the instant specification on page 118, which is called PdONac3:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

R1 and R2 are exemplified as methyl.  This is also the first compound on page 26 of claim 2. 
There are other examples including compound 13 on page 106 which is the first structure on page 17 of claim 2.  The first compound discussed above is a compound of General Formula I of claim 1/8, where the Ys and Vs are carbon except for Y1, Y2, V6a and V1a whch are N, X1 and X4 are bonds and the other numbered Xs are CR7R8 where R7/R8 are alkyl (methyl), and plain X is O. The last compound in the first row on page 96 in reads on fomrula I in a similar manner except one of X1 and X4 are absent, the other being CR7CR8. At least the compound above compound on page 82 is a compound of Formula II of claim 1/9.  There are additional compounds that meet the limitations of Formula III including but not limted to the pyrazoles on page 86 first column which are compounds of Formula III claim 1/8 where all Vs are carbon except V5a and V1a, X is R7P=O, N-R, S or CR7R8, X2 is S, NR7, CR7R8 and Y1 is N, X1 is CR7R8, S, NR7.  Additional imidazoles, triazoles (V5d is N and V5a are N), oxazoles (V5d is N, V5a is C) and thiazoles (V5d is S, V5a is C)  of General Formula III are disclosed on page 76 and 88.  Additonal triazoles are on page 74.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DAVID K. O'DELL
Primary Examiner
Art Unit 1625

/DAVID K O'DELL/Primary Examiner, Art Unit 1625